UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURUSANT TO § 240.13d-2 (Amendment No.)* ASCENT SOLAR TECHNOLOGIES, INC. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) August 8, 2013 August 15, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) þ Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.043635101 1. Names of Reporting Persons Seng Wei Seow 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization Singapore Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 6. Shared Voting Power -0- 7. Sole Dispositive Power 8. Shared Dispositive Power -0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (9) 9.9%(1) Type of Reporting Person (See Instructions) IN (1) Based upon (i) 54,135,610 shares outstanding as of July 31, 2013, as reported on the Issuer’s Quarterly Report on Form 10-Q, filed August 8, 2013, (ii) 5,892,810 shares of Common stock issuable upon conversion of shares of Series A Preferred Stock held by the reporting person, and (iii) 50,000 shares of Common Stock held by the reporting person. Item 1(a). Name of Issuer. Ascent Solar Technologies, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices. 12300 Grant Street, Thornton, CO 80241 Item 2(a). Name of Person Filing. Seng Wei Seow Item 2(b). Address of Principal Business Office or, if none, Residence. 17 Jalan Haji Salam Singapore 468784 Item 2(c). Citizenship. Singapore Item 2(d). Title and Class of Securities. Common Stock Item 2(e). CUSIP Number. Item 3. Type of Person. Not applicable. Item 4. Ownership. (a) Amount Beneficially Owned. The reporting person may be deemed to have beneficial ownership of 5,942,810 shares of Common Stock, which consist of (i) 5,892,810 shares of Common Stock issuable upon conversion of shares of Series A Preferred Stock held the reporting person, and (iii) 50,000 shares of Common Stock held by the reporting person.The foregoing excludes (x) 1,607,190 shares of Common Stock issuable upon conversion of shares of Series A Preferred Stock held by the reporting person and (y) 2,625,000 shares of Common Stock issuable upon exercise of warrants held by the reporting person, because the shares of Series A Preferred Stock and the warrants held by the reporting person are subject to blocker provisions under which the reporting person does not have the right to convert his Series A Preferred Stock or exercise his warrants to the extent that such conversion or exercise, respectively, would result in beneficial ownership by the reporting person of more than 9.9% of the Common Stock of the Issuer.Without such blocker provisions, the reporting person may be deemed to have beneficial ownership of 10,175,000 shares of Common Stock. (b) Percent of Class. The reporting person may be deemed to have beneficial ownership of 9.9% of the Common Stock of the Issuer.This calculation is based upon (i) 54,135,610 shares outstanding as of July 31, 2013, as reported on the Issuer’s Quarterly Report on Form 10-Q, filed August 8, 2013, (ii) 5,892,810 shares of Common stock issuable upon conversion of shares of Series A Preferred Stock held by the reporting person, and (iii) 50,000 shares of Common Stock held by the reporting person. (c) Number of shares as to which the person has: (i) Sole power to vote or direct the vote:5,942,810 (ii) Shared power to vote or direct the vote:0 (iii) Sole power to dispose or direct the disposition of:5,942,810 (iv) Shared power to dispose or direct the disposition of:0 Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certifications. By signing below I certify that, to the best of knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:August 19, 2013 By:/s/ Seng Wei Seow Seng Wei Seow
